Name: Council Regulation (EC) No 2255/96 of 19 November 1996 amending Regulation (EEC) No 1107/70 on the granting of aids for transport by rail, road and inland waterway
 Type: Regulation
 Subject Matter: organisation of transport;  maritime and inland waterway transport;  economic policy;  transport policy
 Date Published: nan

 Avis juridique important|31996R2255Council Regulation (EC) No 2255/96 of 19 November 1996 amending Regulation (EEC) No 1107/70 on the granting of aids for transport by rail, road and inland waterway Official Journal L 304 , 27/11/1996 P. 0003 - 0004COUNCIL REGULATION (EC) No 2255/96 of 19 November 1996 amending Regulation (EEC) No 1107/70 on the granting of aids for transport by rail, road and inland waterwayTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 75 thereof,Having regard to the proposal from the Commission (1),Having regard to the opinion of the Economic and Social Committee (2),Acting in accordance with the procedure laid down in Article 189c of the Treaty (3),Whereas point 1 of Article 3 of Regulation (EEC) No 1107/70 (4) provides that the Member States may grant aid designed to facilitate the development of more economic transport systems and technologies for the Community in general, and the development of combined transport;Whereas the costs of loading and unloading form a significant part of the total cost of transport by inland waterway; whereas it is essential to the development of inland waterway transport for major investments to be made to render loading and unloading installations and equipment for interland waterway terminals more efficient and better suited to the current logistical requirements; whereas, to this end, it is important that aid granted by the Member States or through State resources can be made available to the undertakings concerned;Whereas harmonized conditions should be laid down for the granting of this aid for the development of inland waterway transport and whereas the impact of the aid must be assessed at regular intervals;Whereas this aid must be granted for a sufficiently long period for the said investment to have the time to win over the market and bring new traffic to inland waterways and whereas the Council should decide on subsequent arrangements,HAS ADOPTED THIS REGULATION:Sole Article The following shall be added to point 1 of Article 3 of Regulation (EEC) No 1107/70:'(f) up to 31 December 1999, where aid is granted on a temporary basis and is designed to facilitate the development of inland waterway transport, such aid having to be either:- investments in the infrastructure of inland waterway terminals; or- investments in the fixed and mobile equipment needed for loading and unloading.The aid granted may not exceed 50 % of the total amount of investment.The purpose of the aid shall be to develop new or additional transport tonnage on the inland waterway. The beneficiaries must comply with the detailed arrangements laid down by the Member State concerned and shall be responsible for the actual carrying out of the investment.Every two years the Commission shall submit to the European Parliament and the Council a progress report on the implementation of the measures, stating in particular the purpose of the aid, the amount and its impact on inland waterway transport. The Member States shall provide the Commission with the information needed to draw up this report.No later than 31 July 1999 the Council shall decide, on a proposal from the Commission and under the conditions set out in the Treaty, on subsequent arrangements or, where appropriate, on the conditions for terminating the arrangements.`This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 November 1996.For the CouncilThe PresidentH. COVENEY(1) OJ No C 318, 29. 11. 1995, p. 12.(2) OJ No C 39, 12. 2. 1996, p. 96.(3) Opinion of the European Parliament of 13 February 1996 (OJ No C 65, 4. 3. 1996, p. 33), common position of the Council of 27 June 1996 (OJ No C 264, 11. 9. 1996) and Decision of the European Parliament of 17 September 1996 (OJ No C 320, 28. 10. 1996).(4) OJ No L 130, 15. 6. 1970, p. 1. Regulation as last amended by Regulation (EC) No 3578/92 (OJ No L 364, 12. 12. 1992, p. 11).